Citation Nr: 9933253	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet and hands.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension with heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  

The issues currently on appeal arise from a rating decision 
of January 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Petersburg, Florida. 

One of the issues certified on appeal is entitlement to 
service connection for hypertension with heart disease.  In 
August 1992, the RO denied entitlement to service connection 
for cardiovascular disease.  The veteran was notified of that 
decision and of his appellate rights in a letter dated in 
September 1992.  He did not appeal that decision.  Therefore, 
the August 1992 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991).  Accordingly, the issue us as stated on the 
title page of this decision.  This issue will be discussed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for entitlement to service connection for 
residuals of frozen feet and hands has been developed.

2.  There is no competent medical evidence of record, which 
establishes the current presence of residuals of either 
frozen feet or hands.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
residuals of frozen feet and hands is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for frozen feet and hand residuals.  
It is asserted that the veteran was treated for frozen feet 
and hands while in Germany in 1964 or 1965.   The veteran has 
also asserted, as shown as part of his notice of 
disagreement, dated in February 1998, that he still suffers 
from numbness of his fingers and toes, pain and itching, and 
feelings of hot and cold in his extremities.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  If a claim is well grounded VA has a statutory duty 
to assist the veteran in the development of facts pertinent 
to his claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A review of the veteran's service medical records, including 
the report of examination at separation dated in July 1965, 
reflects no findings or diagnoses pertaining to frozen feet 
or hands. 

A VA examination was conducted in December 1990.  Examination 
of the skin and vascular system showed no pertinent 
abnormality.  An evaluation of the musculoskeletal system 
showed edema involving the right ankle.  The diagnoses 
included generalized arteriosclerosis and gout.  The veteran 
received intermittent treatment at VA and private facilities 
from 1981 to 1997 for various disorders.  These records show 
no definitive finding relative to the residuals of frozen 
feet and hands. 

The veteran was seen at a VA outpatient clinic in August 
1997.  At that time he gave a history of frostbite of the 
feet and hands.  An examination showed the skin was soft and 
scaly.  Onychomycosis and tinea pedis were diagnosed.  

To summarize, veteran has indicated that he was exposed to 
cold while stationed in Germany.  However, this fact, in and 
of itself, is insufficient to establish service connection.  
The evidence must also show that there are current residuals 
of frostbite of the hands and feet, which are related to 
service.

In this regard, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
shows that he currently has residual disability resulting 
from frostbite of the hands or feet.  As such the claim is 
not well grounded and must be denied.  See Caluza. Supra. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the claimant had been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Board notes that 
the veteran is always free to submit new and material 
evidence to reopen the claim for entitlement to service 
connection residuals of frostbite of the feet and hands, such 
as medical evidence tending to show that he currently has 
such a disability which is related to service or a service-
connected disability.


ORDER

Service connection for residuals of frostbite of the feet and 
hands is denied.


REMAND

A review of the record discloses that the RO in August 1992 
originally denied entitlement to service connection for, 
cardiovascular disease.  The veteran was notified of that 
decision and of his appellate rights in a letter dated in 
September 1992.  The record indicates that the veteran did 
not appeal that decision.  Therefore, the August 1992 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.200 (1999).  

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the veteran may reopen a 
final claim by the submission of new and material evidence.  
38 C.F.R. § 3.156 (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F. 3d. 1356 (1998).

The RO in January 1998 denied the veteran's claim for 
hypertension and heart disease based on a de novo review of 
the record.  The standard of proof necessary to reopen a 
claim is less stringent that that required to establish 
service connection.  

Therefore, to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should inform the veteran of 
the requirements necessary that reopen 
his claim of service connection for 
cardiovascular disease.  He should be 
informed that he has the opportunity to 
submit additional evidence and argument 
in support of his claim for service 
connection for hypertension with heart 
disease.  

2. Thereafter, the RO should, following 
any additional development deemed 
necessary, adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
hypertension and heart disease.  The 
decision should comply with the criteria 
set forth in the Hodge case.  See also 38 
C.F.R. § 3.156(a) (1999).

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, to include the law and regulations applicable to 
new and material evidence, and an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







